                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00420-RJC-DSC


 MICHAEL MILES, ANTHONY CLARY                     )
 AND CHARLES MELVIN,                              )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )                    ORDER
                                                  )
 BLACK OPS PROTECTION AGENCY                      )
 LLC,                                             )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on “Plaintiff’s Motion to Compel Defendant to

Respond to Discovery Requests” (document #10) filed June 19, 2020. Defendant has not

responded to the Motion and the time for filing a response has expired.

       The Court has carefully reviewed the Motion, the record and the authorities. On January

24, 2020, Plaintiffs served their First Interrogatories and First Requests for Production of

Documents. On February 19, 2020, counsel for Defendant requested a thirty day extension of time

to respond to Plaintiffs’ discovery requests. Counsel for Plaintiffs agreed to the extension, making

Defendant’s responses due on or before April 2, 2020. On May 4, 2020, Defendant’s counsel

acknowledged to Plaintiffs’ counsel via email that Defendant’s responses were late and informed

counsel that Defendant would either file bankruptcy or respond to Plaintiffs’ discovery requests

by May 8, 2020. As of the date of the filing of the instant Motion, Defendant has not provided any

responses to Plaintiffs’ discovery requests. For those and the other reasons set forth therein, the

Motion will be granted.




      Case 3:19-cv-00420-RJC-DSC Document 12 Filed 07/17/20 Page 1 of 2
       NOW THEREFORE IT IS HEREBY ORDERED that:

       1.     “Plaintiffs’ Motion to Compel Defendant to Respond to Discovery Requests”

(document # 10) is GRANTED. Within twenty-one days of this Order, Defendant shall make

complete responses without objection to Plaintiffs’ First Interrogatories and First Request for

Production.

       2. The parties shall bear their own costs at this time.

       3. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                      Signed: July 17, 2020




      Case 3:19-cv-00420-RJC-DSC Document 12 Filed 07/17/20 Page 2 of 2
